Citation Nr: 0422964	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  O2-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis, left ankle.

2.  Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for a left hip 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting in Washington, D.C., in May 2004.  An earlier hearing 
was held before a hearing officer at the RO in July 2003.  
Transcripts of both hearings are in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Subsequent to the aforementioned July 2003 personal hearing, 
an examination was requested by the hearing officer.  
However, the examination in July 2003 failed to adequately 
address the left ankle disorder, as the purpose of the 
evaluation was to review the status of the veteran's left 
hip.  As such a new examination is required to adequately 
adjudicate the left ankle disorder.

Regarding his left hip disorder, the veteran has argued that 
he has suffered injury and disability due to the VA allowing 
interns and students to operate on his left hip.  He alleges 
that the hardware used in his hip surgery was the wrong size 
and was forced in place causing his back to be "out of 
place."  In the July 2003 VA examination, the issue of 
carelessness, negligence, lack of proper skill or error in 
judgment of the VA physicians was addressed by the examiner.  
However at the May 2004 Board hearing, the veteran submitted 
additional medical evidence in the form of X-rays of his left 
hip.  This evidence cannot be evaluated by the Board.  As 
such it is being requested that a medical expert review the 
veteran's claims file as well as this new medical evidence 
and offer a medical opinion as to the veteran's claim.  If an 
additional examination is necessary one should be provided to 
the veteran.

The Board notes that during his May 2004 Board hearing the 
veteran reported receiving treatment at the Port Charlotte VA 
clinic.  The RO should request any recent treatment records 
for the veteran's left ankle and left hip disorders from the 
VA clinic.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all recent 
outstanding records of treatment of the 
veteran's left ankle and left hip 
disorders from the Port Charlottesville 
VA medical facility.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should arrange for the veteran 
to undergo an examination by an 
appropriate specialist for evaluation of 
his left ankle disorder.  The claims file 
must be made available to the examiner.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner is specifically requested to 
comment on the range of motion for the 
left ankle, including the degree of 
motion that is limited by pain, if any; 
whether arthritis of the left ankle is 
manifested by x- ray findings; and 
whether there are objective findings of 
swelling, tenderness, or crepitus.  The 
examiner should offer an opinion as to 
the severity of the veteran's left ankle 
disorder. 

3.  The RO should return the claims 
folder and the X-rays submitted by the 
veteran in May 2004 to the physician who 
examined the veteran in July 2003 and 
request that he review the X-rays and 
state whether his review of the X-rays 
warrants any change in his report of July 
2003.  If this physician is no longer 
available, the records in this case 
should be referred to an appropriate 
specialist for an opinion as to whether 
the X-rays warrant any change as to the 
July 2003 examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

